UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                          No. 18-2253


THOMAS MILLER,

                        Plaintiff – Appellant,

                v.

MARYLAND DEPARTMENT OF NATURAL RESOURCES, Police,

                        Defendant – Appellee.

------------------------------

METROPOLITAN                     WASHINGTON       EMPLOYMENT         LAWYERS
ASSOCIATION,

                        Amicus Supporting Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:17-cv-02349-GLR)


Argued: April 20, 2020                                          Decided: June 12, 2020


Before AGEE, THACKER, and RUSHING, Circuit Judges.


Affirmed in part, reversed in part, and remanded by unpublished per curiam opinion.


ARGUED: Leizer Z. Goldsmith, THE GOLDSMITH LAW FIRM, LLC, Washington,
D.C., for Appellant. Roger Lee Wolfe, Jr., OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Annapolis, Maryland, for Appellee. ON BRIEF: Brian E. Frosh,
Attorney General, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland, for Appellee. Rosa M. Koppel, LAW OFFICES OF LARRY J.
STEIN, LLC, Fairfax, Virginia; Alan R. Kabat, BERNABEI & KABAT, PLLC,
Washington, D.C., for Amicus Metropolitan Washington Employment Lawyers
Association.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Thomas Miller (“Appellant”) was a former recruit at the Maryland Department of

Natural Resources (the “DNR”) Police Academy. After he sustained an injury and

requested accommodations for his injury, the DNR terminated Appellant’s employment.

Appellant then filed an employment discrimination claim against the DNR alleging, among

other things, unlawful termination based on actual disability, unlawful termination based

on perceived disability, and retaliation.

       Appellant challenges the district court’s dismissal of his First Amended Complaint

for failure to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6) and its

denial of his motions for leave to amend. We affirm the district court’s dismissal of

Appellant’s actual disability claim. But, because the district court held Appellant to an

improperly heightened pleading standard, we reverse the dismissal of his perceived

disability and retaliation claims. And, because Appellant’s proposed amended complaints

are not futile, we reverse the district court’s denial of his motions to amend his complaint.

                                            I.

       During Appellant’s Police Academy training on May 23, 2016, he sustained a neck

injury which resulted in herniated discs. Appellant informed his DNR supervisors of the

injury and requested accommodations for it from Corporal Hunt and Corporal Beckwith. 1

At that time, Corporal Beckwith told Appellant he “would work with [Appellant] to get



       1
           Appellant does not identify any first names in his First Amended Complaint.


                                                 3
him through the academy.” J.A. 4. 2 Until this point, it appears Appellant had been

successful at the Police Academy, as he received a satisfactory 90 day evaluation on June

30, 2016. That same day, June 30, 2016, Appellant saw a specialist who ordered that he

be placed on restricted upper body training for 30 days at the Police Academy, which the

Police Academy allowed until Appellant “received clearance to return to full duty” on July

26, 2016. Id. at 7.

       However, Appellant claims he was discriminated and retaliated against after making

his injury known to the DNR. Specifically, the same day Appellant’s specialist ordered

the restricted training, Appellant claims he learned from Corporal Hunt that another

supervisor, Lieutenant Marconi, suspected Appellant of abusing prescription drugs in order

to stay operational through his injury. Appellant denies this allegation. Appellant further

alleges that Lieutenant Marconi took a series of hostile actions against him, such as

ordering him out of uniform, sending him for work ability exams, 3 cancelling Appellant’s

appointment with a neck specialist, and ordering him not to take his prescription

medication throughout training. Specifically with regard to his medication, Appellant

alleges that though his supervisors ordered him not to “possess or use any prescriptions,”

there was no general rule or policy against prescription medication use by cadets. J.A. 7.


       2
           Citations to the “J.A.” refer to the Joint Appendix filed by the parties in this appeal.
       3
        The record does not describe in detail the nature of these exams. However, it
appears Appellant was sent to a “state physician,” J.A. 10, who was tasked with evaluating
whether Appellant’s injury rendered him unfit for duty. At one work ability exam,
Appellant claims he was asked whether “he really felt he could fulfill the duties of [a
Natural Resources Police] officer.” Id. at 6.

                                                 4
      “Around this same time,” Appellant alleges that although he had been out of training

for over one month on Lieutenant Marconi’s orders, he was forced to participate in a “Hell

Week” -- a two week group disciplinary program intended to punish the entire class --

because several cadets had been caught with tobacco products, in violation of the Police

Academy manual. J.A. 8. Appellant alleges that, as part of “Hell Week,” he was “required

to complete extra-difficult exercises” and that his requests for accommodations “to avoid

re-aggravating his injury” went unanswered. Id. Appellant alleges that by August 9, 2016,

he was unable to keep up with the strenuous training and fell several times. The next day,

August 10, 2016, Appellant made another request to access his prescription medication,

but, according to Appellant, that request also went unanswered.

      Also on August 9, 2016, Appellant was caught accessing an unauthorized website

during an exam at the Police Academy. Though the instructions for the exam were to only

access two particular websites to answer the exam questions, Appellant alleges he did not

see the instructions written on the board or otherwise know about them. Appellant admits

he used Google, which was unauthorized, to answer some of the exam questions. Upon

being caught, Appellant marked as wrong the answers he had used Google to obtain and

continued with his exam. According to Appellant, a cadet who failed an exam would

simply be permitted to retake it. However, Lieutenant Marconi placed Appellant on

disciplinary probation for three weeks for “cheating and integrity issues.” J.A. 11. During

Appellant’s probation period, a disciplinary review board was supposed to convene to

decide Appellant’s punishment. But Appellant alleges in his First Amended Complaint



                                            5
that the review board was never convened. 4 Appellant avers the review board was not

convened because it would have “cleared him of ‘cheating,’” a result that “would have

been undesirable to Lt. Marconi.” Id. at 13.

       Appellant also alleges that on August 11, 2016, Lieutenant Marconi informed him

he was “being placed on full medical restriction and would be referred to the state physician

for another work ability exam,” and that he was “forbidden from participating in any

physical training.” 5 J.A. 10–11. Appellant claims Lieutenant Marconi was seeking to

remove him from duty rather than grant him accommodations for his injuries.

       Appellant alleges that, on August 19, 2016, the DNR’s Internal Affairs contacted

him for an “investigative review” of the alleged cheating. 6 J.A. 13. By the end of August,

Appellant had completed his disciplinary probation but nonetheless was “ordered to remain

out of uniform.” Id. On September 2, 2016, Appellant informed Corporal Beckwith that

he may need surgery for his herniated discs. Just four days later, on September 6, 2016,




       4
        Appellant seeks to amend this allegation in his proposed amended complaints.
Specifically, the Second Amended Complaint would allege that Appellant was not
informed of the disciplinary review board meeting but that it “was apparently convened on
August 12, 2016 [and] consisted of four members[,] Marconi, Hunt, Albert[,] and Jackson.”
J.A. 211. It would further allege that the result of the review board was withheld from
Appellant, “but it appears that it was not unanimous in finding [Appellant] guilty.” Id.
       5
        It is unclear how long Appellant was taken off duty on this basis. However,
Appellant alleges that a “disability panel” recommended he be placed on restricted duty on
August 18, 2016. J.A. 13.
       6
           The record does not include further explanation of the nature of this review.

                                               6
Appellant “was notified that he was being terminated, effective September 20, 2016 – and

placed on administrative leave in the meantime.” Id.

       Appellant filed a charge with the Equal Employment Opportunity Commission

(“EEOC”) on October 31, 2016, and received a right to sue letter in May 2017. Appellant

timely filed suit in the District of Maryland. In his First Amended Complaint, Appellant

alleged the following claims: (1) failure to accommodate; (2) hostile work environment;

(3) unlawful termination based on actual disability; (4) unlawful termination based on

perceived disability; and (5) retaliation. Each of Appellant’s claims were brought pursuant

to the Americans with Disabilities Act (“ADA”), the Rehabilitation Act, and the Maryland

Fair Employment Practices Act (the “Maryland FEPA”) 7.             Appellant subsequently

conceded he could not state any claims pursuant to the ADA and could not state a claim

for hostile work environment at all. Consequently, the district court dismissed those

claims.

       As to the remaining claims, on November 21, 2017, the DNR filed a motion to

dismiss or for summary judgment. Before filing his opposition to the DNR’s motion,

Appellant filed a motion for leave to amend and docket a Second Amended Complaint on

December 22, 2017. Four days later, on December 26, 2017, he filed a second motion for


       7
          At oral argument, the DNR argued for the first time that, per our decision in Pense
v. Md. Department of Public Safety & Correctional Services, 926 F.3d 97 (4th Cir. 2019),
it might not have waived its Eleventh Amendment sovereign immunity in relation to
Appellant’s Maryland FEPA claims. Because this issue was not raised below nor briefed
in this appeal, we leave the question of whether Pense has any impact on this case for the
district court to consider in the first instance on remand.


                                             7
leave to amend and docket a Third Amended Complaint. Appellant filed his opposition to

the DNR’s motion that same day. The district court construed the DNR’s motion as a

motion to dismiss, granted the motion, and denied Appellant’s motions to amend in a joint

opinion issued on September 26, 2018. 8 Appellant timely appealed.

                                            II.

         We review a dismissal for failure to state a claim pursuant to Federal Rule of Civil

Procedure 12(b)(6) de novo. See De Reyes v. Waples Mobile Home Park Ltd. P’ship, 903

F.3d 415, 423 (4th Cir. 2018). We review a denial of leave to amend for abuse of

discretion. See Abdul-Mumit v. Alexandria Hyundai, LLC, 896 F.3d 278, 293 (4th Cir.

2018).

                                             III.

                                              A.

         Before addressing the merits of Appellant’s claims, we first address a preliminary

issue -- whether the district court properly excluded materials outside the pleadings in its

12(b)(6) analysis.

                                              1.

         The DNR styled its dispositive motion as a motion to dismiss pursuant to Rule

12(b)(6) or, alternatively, as a motion for summary judgment pursuant to Rule 56 of the



         8
        Because the district court denied Appellant’s motions for leave to amend, it only
evaluated Appellant’s First Amended Complaint in its 12(b)(6) analysis. Therefore, on the
12(b)(6) issue, we too review only whether Appellant stated a claim in his First Amended
Complaint.

                                                  8
Federal Rules of Civil Procedure. The district court has discretion to determine whether to

treat such a motion as a 12(b)(6) motion or to convert it to a summary judgment motion.

However, we have articulated two requirements that must be met before a district court can

convert a motion to dismiss to one for summary judgment pursuant to Rule 12(d) of the

Federal Rules of Civil Procedure. A proper Rule 12(d) conversion first requires that all

parties “be given some indication by the court . . . that it is treating the 12(b)(6) motion as

a motion for summary judgment.” Gay v. Wall, 761 F.2d 175, 177 (4th Cir. 1985) (internal

quotation marks omitted) (citation omitted). This notice exists when “a party is aware that

material outside the pleadings is before the court,” such as when a motion is captioned in

the alternative. Id.

       In addition to notice, a Rule 12(d) conversion is only proper when the parties have

been “afforded a reasonable opportunity for discovery.” Gay, 761 F.2d at 177 (internal

quotation marks omitted) (citation omitted). In the absence of such an opportunity, the

court should defer ruling on the motion or deny the motion for summary judgment. Fed.

R. Civ. P. 56(d). To oppose a motion for summary judgment on this basis, a plaintiff must

submit a Rule 56(d) affidavit showing that he cannot present facts essential to justify the

opposition without discovery because those facts are unavailable to him. See id.

                                              2.

       Here, the district court determined that even though the parties had notice of a

possible Rule 12(d) conversion, there had not yet been a reasonable opportunity for

discovery. Indeed, Appellant properly filed a Rule 56(d) affidavit identifying facts and

materials that would not be available to him absent discovery. Accordingly, the district

                                              9
court concluded it must treat the motion as a motion to dismiss pursuant to Rule 12(b)(6)

and exclude any materials outside the pleadings.

       Though Appellant does not contest the district court’s decision to treat the motion

as a 12(b)(6) motion, he argues that the district court should have considered a declaration

he attached to his response in opposition to the DNR’s dispositive motion. Appellant

argues that the declaration provided facts that support his claim of an actual disability and

should have been considered as part of the district court’s 12(b)(6) analysis. This argument

has no merit. The Federal Rules of Civil Procedure make clear that a district court cannot

consider materials outside the pleadings on a 12(b)(6) motion. See Fed. R. Civ. P. 12(d).

Appellant’s declaration is plainly outside the pleadings because it was attached to his

response in opposition to the DNR’s dispositive motion rather than his First Amended

Complaint.

       Accordingly, we affirm the district court’s decision to not consider the declaration.

Likewise, we do not consider the declaration in our analysis.

                                              B.

       Next, we address the district court’s dismissal of Appellant’s First Amended

Complaint for failure to state a claim.

       The purpose of a Rule 12(b)(6) motion is to “test[] the sufficiency of a complaint,”

not to “resolve contests surrounding the facts, the merits of a claim, or the applicability of

defenses.” King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016) (internal quotation marks

omitted) (citation omitted). A complaint fails to state a claim if it does not contain “a short

and plain statement of the claim showing that the pleader is entitled to relief,” Fed. R. Civ.

                                              10
P. 8(a)(2), or does not state a claim for relief that is plausible on its face. See Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). A claim is facially plausible “when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “Threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.” Id. (citing

Twombly, 550 U.S. at 555).

       Though “an employment discrimination plaintiff need not plead a prima facie case

of discrimination . . . to survive [a] motion to dismiss,” Swierkiewicz v. Sorema, N.A., 534

U.S. 506, 515 (2002), he is “required to allege facts to satisfy the elements of a cause of

action created by th[e] statute,” McCleary-Evans v. Md. Dep’t of Transp., 780 F.3d 582,

585 (4th Cir. 2015). In considering a Rule 12(b)(6) motion, a court must examine the

complaint as a whole and accept the factual allegations in the complaint as true. See

Albright v. Oliver, 510 U.S. 266, 268 (1994). But the court need not accept unsupported

or conclusory factual allegations devoid of any reference to actual events, see United Black

Firefighters v. Hirst, 604 F.2d 844, 847 (4th Cir. 1979), or legal conclusions couched as

factual allegations, see Iqbal, 556 U.S. at 678.

       Here, the district court determined Appellant failed to state a claim for failure to

accommodate, unlawful termination based on actual or perceived disability, and retaliation.




                                              11
                                             1.

                   Failure to Accommodate and Unlawful Termination

       The district court first determined Appellant could not state a claim pursuant to

either the Rehabilitation Act or the Maryland FEPA for both his failure to accommodate

and discriminatory discharge claims. Importantly, both the Rehabilitation Act and the

Maryland FEPA apply the same standards as the ADA. Hooven–Lewis v. Caldera, 249

F.3d 259, 268 (4th Cir. 2001); George v. Md. Dep’t of Corr. Serv. Div. of Pretrial Det.

Serv., No. WMN-14-2808, 2015 WL 847416, at *4 n.5 (D. Md. Feb. 25, 2015), aff’d, 615

F. App’x 164 (4th Cir. 2015). Accordingly, the Rehabilitation Act and the Maryland FEPA

claims need not be analyzed separately. We therefore analyze them using standards set

forth in the ADA and related caselaw.

       The district court correctly recognized that each of the failure to accommodate and

unlawful termination claims first requires Appellant to allege he is a “qualified person with

a disability.” 42 U.S.C. § 12112(a). But rather than determining whether Appellant

sufficiently pled that he was “qualified,” the district court first assessed whether Appellant

pled a “disability.” 9 The ADA Amendments Act (“ADAAA”) defines a disability as “(1)

‘a physical or mental impairment that substantially limits one or more major life activities’

(the ‘actual-disability’ prong); (2) ‘a record of such an impairment’ (the ‘record-of’ prong);

or (3) ‘being regarded as having such an impairment’ (the ‘regarded-as’ prong).” Summers



       9
        We leave the question of whether Appellant pled sufficient facts to establish that
he was “qualified” for the district court to consider on remand.

                                             12
v. Altarum Inst., Corp., 740 F.3d 325, 328 (4th Cir. 2014) (citing 42 U.S.C. § 12102(1)).

Appellant alleged both an actual disability and that he was regarded as having a disability.

The district court held that Appellant failed to state a claim in both respects.

                                                a.

                                      Actual Disability

                                                i.

       An    individual   alleges   he   has    an   actual   disability   when    he   alleges

(1) a physical or mental impairment that (2) substantially limits (3) one or more major life

activities. See 42 U.S.C. § 12102(1). Major life activities include “caring for oneself,

performing manual tasks, seeing, hearing, eating, sleeping, walking, standing, lifting,

bending, speaking, breathing, learning, reading, concentrating, thinking, communicating,

and working.” Id. § 12102(2)(A). Major life activities also include “the operation of a

major bodily function, including but not limited to, . . . neurological . . . functions.” Id.

§ 12102(2)(B). For a major life activity to be “substantially limit[ed],” the impairment

need only “substantially limit[] the ability of an individual to perform a major life activity

as compared to most people in the general population. An impairment need not prevent,

or significantly or severely restrict, the individual from performing a major life activity in

order to be considered substantially limiting.” 29 C.F.R. § 1630.2(j)(1)(ii). Importantly,

this standard is much more lenient than the previous ADA standard. Prior to the enactment

of the ADAAA in 2009, the regulations and case law held, “‘[s]ubstantially’ in the phrase

‘substantially limits’ suggests ‘considerable’ or ‘to a large degree.’” Toyota Motor Mfg.,

Ky. v. Williams, 534 U.S. 184, 198 (2002) (quoting Webster’s Third New International

                                               13
Dictionary 2280 (1970) (defining “substantially”). Courts also considered factors such as

“the nature and severity of the impairment; the duration or expected duration of the

impairment; and the permanent or long-term impact, or the expected permanent or long-

term impact of or resulting from the impairment.” Id. at 196 (alterations and quotation

marks omitted). Our review of the record reveals that the district court improperly analyzed

Appellant’s alleged disability under these outdated standards. However, even using the

correct standard, we conclude that Appellant failed to state a claim.

       There is no requirement that an actual disability be long lasting or severe. See 29

C.F.R. § 1630.2(j)(1)(ix).     Determining whether the activity is substantially limited

compared to most people “usually will not require scientific, medical, or statistical

analysis.” Id. at § 1630.2(j)(1)(v).

                                              ii.

       For his allegation of an actual disability, Appellant pled in his First Amended

Complaint that he had suffered a “neck injury” which resulted in a “cervical herniation”

and “herniated discs.” 10 J.A. 4, 13. Appellant pled “[t]he injury caused him difficulties

with lifting, running, sleeping, driving, and pulling and turning his neck.” Id. at 4. As the

district court recognized, at least “lifting” and “sleeping” are considered major life

activities. See 42 U.S.C. § 12102(2)(A). However, the district court determined Appellant

failed to allege that he was substantially limited as a result of his injury because he only


       10
          Though the district court treated these as two separate injuries, Appellant clarified
in his opening brief that he only sustained one neck injury which resulted in herniated discs
in his cervical spine.

                                              14
alleged it “caused him difficulties.” J.A. 472. Though he pled no more facts relating to

his difficulties lifting and sleeping, Appellant argues the district court was required to infer

the “difficulties” he encountered were substantial limitations. Specifically, Appellant

argues the following two paragraphs from the “Statement of Claims” section of his First

Amended Complaint were sufficient to meet the pleading standard:

               143. An individual with a disability includes a person with a
               physical impairment that substantially limits one or more
               major life activities…

               145. As indicated above, at all times relevant to this complaint,
               [Appellant] was a person with a disability and/or was regarded
               as having a disability.

Id. at 15.

                                              iii.

       We conclude Appellant’s allegations are inadequate to satisfy the pleading standard.

Though a substantial limitation need not be severe, Appellant’s claim that he suffered

“difficulties” lifting and sleeping falls well short of alleging he was limited “as compared

to most people in the general population.” 29 C.F.R. § 1630.2(j)(1)(ii). Moreover,

Appellant’s claim that the district court was required to infer that his “difficulties” were

substantial limitations -- merely because he defined “disability” and said he had one --

clearly fails. This is exactly the type of conclusory allegation devoid of any reference to

actual events that will not survive a motion to dismiss. See United Black Firefighters, 604

F.2d at 847.




                                              15
       Accordingly, we affirm the district court’s conclusion that Appellant failed to state

an actual disability claim in the First Amended Complaint. 11

                                          b.

                            Regarded As Having a Disability

       The district court next determined Appellant failed to state a claim that the DNR

regarded him as having a disability.

                                            i.

       Pursuant to the ADAAA, an individual is regarded as having a disability “if the

individual establishes that he or she has been subjected to an action prohibited under this

chapter 12 because of an actual or perceived physical or mental impairment whether or not

the impairment limits or is perceived to limit a major life activity.”           42 U.S.C.

§ 12102(3)(A). But a plaintiff cannot ultimately succeed on a regarded as claim if the

impairment is “transitory and minor.” Id. § 12012(3)(B). The district court dismissed

Appellant’s regarded as claim on this basis.




       11
           As discussed above, the district court correctly disregarded Appellant’s
declaration in its 12(b)(6) analysis. However, we are troubled that the court reviewed the
declaration and did not provide Appellant an opportunity to amend his First Amended
Complaint to include the more specific factual allegations it contains. Though we express
no opinion at this juncture as to whether such an amendment would allow Appellant to
survive a 12(b)(6) review, we nonetheless note that the declaration included more specific
facts in support of Appellant’s actual disability claim.
       12
          “Prohibited actions include but are not limited to refusal to hire, demotion,
placement on involuntary leave, termination, exclusion for failure to meet a qualification
standard, harassment, or denial of any other term, condition, or privilege of employment.”
29 C.F.R. § 1630.2(l)(1).

                                               16
       We reverse because a plaintiff need not overcome the “transitory and minor” hurdle

at the motion to dismiss stage. Instead, a defendant may raise the transitory and minor rule

as a defense at the summary judgment and trial stages of the case.

       To state a claim, a plaintiff must “allege facts to satisfy the elements of a cause of

action created by th[e] statute,” McCleary-Evans, 780 F.3d at 585. However, a plaintiff is

not required to plead rebuttals to anticipated defenses in order to survive a motion to

dismiss. The statute only requires a plaintiff to “establish[] that he or she (1) has been

subjected to an action prohibited under this chapter (2) because of an actual or perceived

physical or mental impairment whether or not the impairment limits or is perceived to limit

a major life activity.” 42 U.S.C. § 12102(3)(A). Indeed, the EEOC regulations interpreting

the ADAAA include the “transitory and minor” rule in the section listing defenses. See 29

C.F.R. § 1630.15(f) (“It may be a defense to . . . the ‘regarded as’ prong of the definition

of a disability that the impairment is . . . or would be . . . ‘transitory and minor.’ To establish

this defense, a covered entity must demonstrate that the impairment is both [objectively]

‘transitory’ and ‘minor.’”) (emphasis supplied). Thus, because the statute does not require

the plaintiff to demonstrate his impairment is not transitory or minor, the district court

improperly evaluated this portion of Appellant’s claim.

                                                ii.

       On de novo review, we hold Appellant stated a claim under the “regarded as” prong.

First, Appellant clearly pled he was subjected to a prohibited action because he alleged his

employment was terminated. And, in the aggregate, Appellant’s allegations that his

employment was terminated because of an actual or perceived impairment are sufficient

                                                17
for pleading purposes. Appellant alleged that he had received a satisfactory 90 day

evaluation on June 30, 2016, the same day a Specialist ordered restricted upper body

physical training for 30 days. Subsequent to being placed on restrictions, Appellant alleged

he was baselessly accused of abusing prescription drugs, ordered out of uniform, sent for

two separate work ability exams, and wrongly accused of cheating on a test.

       Finally, though the DNR asserts Appellant’s employment was terminated for

cheating, Appellant alleged this reasoning was a “pretext for disability discrimination and

retaliation.” J.A. 11 ¶ 102. Indeed, Appellant was told of his termination just four days

after informing one of his trainers he may need surgery for his neck injury. These

allegations, taken together, make out “a short and plain statement of the claim,” Fed. R.

Civ. P. 8(a)(2), “that allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged,” Ashcroft, 556 U.S. at 678.

       Accordingly, we reverse the district court and hold Appellant stated a claim under

the regarded as prong in the First Amended Complaint.

                                              2.

                                       Retaliation Claim

                                               a.

       To state a claim for retaliation, a plaintiff must allege “(1) that [he] engaged in

protected activity; (2) that [his] employer took an adverse action against [him]; and (3) that

a causal connection existed between the adverse activity and the protected action.” Jacobs

v. N.C. Admin. Office of the Courts, 780 F.3d 562, 578 (4th Cir. 2015) (citation omitted).



                                             18
Relevant here, to demonstrate a causal connection, a plaintiff must establish “but-for”

causation. See Gentry v. E.W. Partners Club Mgmt. Co., 816 F.3d 228, 235 (4th Cir. 2016).

                                             b.

       The parties agree Appellant alleged that he engaged in protected activity by

requesting accommodations, and that his employer took an adverse action against him by

terminating his employment. However, the parties dispute whether Appellant alleged a

causal connection between the two. The district court determined he did not do so for two

reasons.

                                             i.

       First, the district court determined Appellant had not sufficiently pled a causal

connection because “the employer’s knowledge that the plaintiff engaged in a protected

activity is absolutely necessary to establish the third element of the prima facie case” of

retaliation. Dowe v. Total Action Against Poverty in Roanoke Valley, 145 F.3d 653, 657

(4th Cir. 1998) (emphasis supplied). In his First Amended Complaint, Appellant alleged

he had discussed his requested accommodations with Corporal Hunt and Corporal

Beckwith, and that Lieutenant Marconi was also aware of his injuries and need for

restricted duty. However, Appellant did not include any allegations regarding who made

the decision to terminate him or who informed him that he was being terminated. Appellant

alleged only that “[o]n September 6, 2016, [he] was notified that he was being terminated.”

J.A. 13 ¶ 127. Because Appellant did not identify who made the decision to terminate him,

or whether that person had knowledge of his requests for accommodations, the district

court held Appellant failed to allege a causal connection.

                                            19
          While we agree Appellant failed to allege knowledge on the part of a decision

maker, we disagree that Appellant was required to make this showing at the pleading stage.

Importantly, “an employment discrimination plaintiff need not plead a prima facie case of

discrimination . . . to survive [a] motion to dismiss,” Swierkiewicz, 534 U.S. at 515. The

Swierkiewicz Court recognized that it would “not [be] appropriate to require a plaintiff to

plead facts establishing a prima facie case because the McDonnell Douglas frame-work

does not apply in every employment discrimination case. For instance, if a plaintiff is able

to produce direct evidence of discrimination, he may prevail without proving all the

elements of a prima facie case.” Id. at 511 (citation omitted). In McCleary-Evans, we

explained how this rule can be harmonized with the Twombly-Iqbal pleading standard.

Specifically, we recognized that a prima facie case “may require demonstrating more

elements than are otherwise required to state a claim for relief.” McCleary-Evans, 780

F.3d at 584. Thus, rather than pleading all elements of a prima facie case, a plaintiff need

only plead “facts to satisfy the elements of a cause of action created by th[e] statute.” Id.

at 585.

          In this case, the knowledge requirement imposed by the district court is specifically

regarded as an element of a prima facie case. See Dowe, 145 F.3d at 656 (holding “the

employer’s knowledge that the plaintiff engaged in a protected activity is absolutely

necessary to establish the third element of the prima facie case” of retaliation (emphasis

supplied)). The statute does not require proof of this element at the pleading stage; it only

requires some facts supporting a “reasonable inference” of causation. See Ashcroft, 556

U.S. at 678 (holding a claim is facially plausible “when the plaintiff pleads factual content

                                               20
that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.”). Accordingly, the district court erred in holding Appellant to this

standard at the pleading stage.

                                            ii.

       The district court also considered whether, absent the knowledge requirement,

Appellant pled facts establishing but-for causation and held that he had not done so. In

doing so, the district court focused only on the temporal proximity between Appellant’s

requests for accommodations and the decision to terminate his employment. Appellant

alleged he began asking for accommodations in late May 2016, after his neck injury

occurred. His last alleged accommodation request was on August 10, 2016, when he

requested access to his prescription medications.       According to the First Amended

Complaint, Appellant was informed of his termination on September 6, 2016. However,

the district court assumed the decision was made on August 12, 2016, as Appellant claimed

in his opposition to the DNR’s motion to dismiss. 13 The district court determined this

temporal proximity -- from late May 2016 to August 10, 2016 -- was insufficient to

establish causation because “temporal proximity alone is insufficient to establish the third

element of causation.” J.A. 477 (citing Brady v. Bd. of Educ., 222 F. Supp.3d 459, 475 (D.

Md. 2016)).




       13
         Though this fact is not part of the pleadings, it seems the district court was
attempting to give Appellant the benefit of the doubt as to the date the decision was made.

                                            21
       While we have recognized the general rule that temporal proximity alone cannot

create a genuine dispute as to causation, we have also held that when the temporal

proximity is particularly close, it “weighs heavily in favor of finding” at least a genuine

dispute as to causation. Jacobs, 780 F.3d at 575. In Jacobs, the sufficiently “close

temporal proximity” between the request for accommodations and the termination was

three weeks. Id. Of course, at this stage, we are not concerned with whether a genuine

dispute exists so long as the facts alleged, taken as true, would support a reasonable

inference of causation.    Taking the facts as pled in the First Amended Complaint,

Appellant’s employment was terminated just one day short of four weeks after his last

accommodation request. At this stage, we are of the view that the temporal proximity is

sufficiently close to “weigh heavily” in support of concluding that Appellant pled facts

establishing causation.

       Further, Appellant pled more than mere temporal proximity to establish causation.

Accepting Appellant’s allegations as true, as we must, Appellant’s supervisors were aware

of his need for accommodations but denied them. After they became aware of Appellant’s

injury, his supervisors began falsely accusing him of drug use and cheating after he

expressed a need for accommodations. And, according to Appellant, the DNR used the

purported cheating as a pretext to fire him when a trainee who failed the exam would be

permitted to retake it. These allegations support an inference that Appellant was terminated

in retaliation for requesting accommodations.

       Accordingly, we reverse the district court and hold Appellant alleged sufficient facts

to state a claim for retaliation in the First Amended Complaint.

                                             22
                                             C.

       Finally, we address the district court’s denial of Appellant’s motions for leave to

file his Second and Third Amended Complaints.

                                             1.

       “Motions for leave to amend should generally be granted in light of this Circuit’s

policy to liberally allow amendment.” Abdul-Mumit v. Alexandria Hyundai, LLC, 896 F.3d

278, 293 (4th Cir. 2018) (internal quotation marks omitted). And, Federal Rule of Civil

Procedure 15(a)(2) directs courts to “freely give leave when justice so requires.” However,

a district court may deny leave to amend “when the amendment would be prejudicial to the

opposing party, there has been bad faith on the part of the moving party, or the amendment

would be futile.” Johnson v. Oroweat Foods Co., 785 F.2d 503, 509 (4th Cir. 1986).

Relevant here, “[l]eave to amend . . . should only be denied on the ground of futility when

the proposed amendment is clearly insufficient or frivolous on its face.” Id. at 510. For

example, if an amended complaint could not survive a motion to dismiss for failure to state

a claim, it is properly denied for frivolity. See U.S. ex rel. Wilson v. Kellogg Brown &

Root, Inc., 525 F.3d 370, 376 (4th Cir. 2008).

                                            2.

       The district court determined that both the proposed Second and Third Amended

Complaints were futile because they would not resolve the identified pleading defects, and

therefore would not survive a motion to dismiss. Specifically, with regard to the Second

Amended Complaint, the district court noted that Appellant requested to add allegations to

demonstrate he had exhausted his administrative remedies prior to filing this lawsuit. The

                                            23
district court determined this amendment was futile because, even with the added

allegations, Appellant had not resolved the other pleading deficiencies. Appellant points

out, however, that he sought to add more than just the exhaustion allegations to his Second

Amended Complaint. Indeed, he sought to add allegations that Lieutenant Marconi was a

member of the disciplinary review board that found him guilty of cheating, and that

Lieutenant Marconi “directed hostility at [Appellant] pertaining to his medical

impairment.” J.A. 219–20 ¶ 227. Appellant also added an allegation that his right arm

would twitch and “it hurt to raise a firearm to eye level.” Id. at 202 ¶ 74. With regard to

the proposed Third Amended Complaint, Appellant sought to add that his “neurological

system was substantially limited by pain from the injury,” id. at 310 ¶ 67, and “[t]he

impairment substantially limited his neurological function . . . through pain,” id. at 323 ¶

200. Appellant also sought to remove his hostile work environment claim.

                                             3.

       We hold that the district court abused its discretion in denying Appellant leave to

amend. First, at least with regard to the proposed Second Amended Complaint, the district

court failed to recognize and consider each of the amendments Appellant sought to make.

And, by alleging additional facts about Lieutenant Marconi, Appellant attempted to satisfy

the district court’s erroneous requirement that he allege a causal connection at the pleading

stage. In any event, neither of the proposed Amended Complaints would be futile on the

ground that they fail to state a claim. Indeed, we have already held that Appellant stated

claims for both unlawful termination based on perceived disability and retaliation in his

First Amended Complaint. In addition to the supporting facts Appellant seeks to allege in

                                             24
those claims, Appellant’s proposed Amended Complaints also allege additional facts

which may support his claims for failure to accommodate and unlawful termination based

on actual disability. Because leave to amend is to be “freely granted,” Fed. R. Civ. P.

15(a)(2), we hold that the district court abused its discretion in denying Appellant’s

motions. Appellant should be permitted to amend his First Amended Complaint on remand.

                                           IV.

      For the foregoing reasons, the decision of the district court is

                         AFFRIMED IN PART, REVERSED IN PART, and REMANDED.




                                            25